Affirmed and Memorandum Opinion filed August 27, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00426-CR

                 JARVIS QUASHAWN WINDER, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-DCR-073124

                         MEMORANDUM OPINION

      Appellant Jarvis Quashawn Winder appeals his conviction for aggravated
robbery. Appellant’s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. The brief meets the requirement of
Anders v. California, 386 U.S. 738 (1967), presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On October 3, 2018, appellant filed a pro se response
to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree with counsel that the appeal is wholly frivolous and without
merit. Further, we find no reversible error in the record. A discussion of the brief
would add nothing to the jurisprudence of the state. We are not to address the merits
of each claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2